Citation Nr: 0426040	
Decision Date: 09/21/04    Archive Date: 09/29/04	

DOCKET NO.  03-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 1, 2000, 
for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities.  

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1965 
to June 1967, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A rating decision dated in August 1999 granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation, both effective from May 29, 
1997.  

3.  The veteran effectively expressed disagreement with the 
initial evaluation assigned by the August 1999 rating 
decision, and the evidence demonstrates that the veteran was 
totally disabled and unemployable due to his PTSD as of May 
29, 1997.  


CONCLUSION OF LAW

The requirements for an effective date of May 29, 1997, for 
the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

In this regard, the RO provided notice of the VCAA to the 
veteran by way of a letter dated in May 2003.  This was long 
after the initial decision of the veteran's claim, but in 
this case, the Board finds that any deficiency in either the 
content or timing of the notice is harmless error since this 
decision represents a complete grant of the benefit sought on 
appeal.  Simply put, the veteran is not prejudiced by any 
deficiency in the VCAA notice provided by the RO.  Bernard v. 
Brown, 4 Vet. App. 384, (1993).  Similarly, the Board finds 
that no further assistance to the veteran is necessary in 
obtaining evidence necessary to substantiate his claim given 
the favorable decision in this case.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.  


Background and Evidence

A statement from the veteran received May 29, 1997, requested 
consideration for service connection for PTSD.  A statement 
from a private physician dated in May 1997 accompanying the 
veteran's claim indicated that he had severe post-traumatic 
stress disorder.  

Records pertaining to a hospitalization of the veteran at a 
VA Medical Center (VAMC) between January and April 1998 show 
the veteran was hospitalized for psychiatric treatment for 
disorders diagnosed as severe chronic post-traumatic stress 
disorder, psychosis not otherwise specified and rule out 
schizoaffective disorder.  Upon the veteran's discharge it 
was indicated that due to the veteran's significant 
psychiatric problems and poor coping skills it was felt that 
he was not able to function in an occupational role and that 
he was permanently disabled from the ability to be employed.  

A report of a VA psychiatric examination performed in January 
1999 concluded with a diagnosis of post-traumatic stress 
disorder.  A Global Assessment of Functioning (GAF) score of 
60 was assigned, but the veteran's degree of unemployability 
was described as severe.  

A rating decision dated in August 1999 granted service 
connection for PTSD and assigned a 50 percent evaluation, 
both effective from May 29, 1997.  In a statement from the 
veteran received the following month in September 1999 he 
requested an increased rating for his PTSD that was rated 50 
percent disabling due to a hospitalization in excess of 21 
days at a VAMC.  A rating decision dated in October 1999 
assigned a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.29 from April 12, 1998, to April 30, 1998, and 
then restored the previously assigned 50 percent evaluation.  

A statement from a VA social worker dated in December 1999 
indicated that she had followed the veteran since July 1998.  
She related that it was the belief of the veteran's treatment 
team that his PTSD symptoms precluded him from leading an 
independent and self-effacing life and that he was unable to 
maintain a job to support himself.  

A statement from a VA physician dated in January 2000 related 
that the veteran had been diagnosed and treated for PTSD on a 
regular basis.  It was felt that the veteran's chronic PTSD 
had interfered significantly with his ability to function in 
a social and occupational role and with his relationships 
with friends and family members.  

A statement from the veteran received in February 2000 
requested an increased evaluation for his PTSD, noted that he 
had received outpatient treatment at a VAMC from December 
1999 to the present and requested that the statement be 
accepted as a Notice of Disagreement to the rating decision 
of September 1999 which assigned a 50 percent evaluation for 
PTSD.  In response, the RO issued a Statement of the Case in 
March 2000.  

VA outpatient treatment records reflect treatment for PTSD 
between 1998 and 2000.  

In May 2000 the veteran submitted an Application for 
Increased Compensation Based on Unemployability.  
Accompanying that form was a statement from the veteran's 
attorney reiterating the veteran's request for an increased 
evaluation for his PTSD.  

A VA discharge summary pertaining to a hospitalization of the 
veteran between July 31, 2000, and August 30, 2000, shows the 
veteran was hospitalized for treatment of chronic post-
traumatic stress disorder and recurrent major depression.  
Upon hospital discharge a GAF score of 41 was assigned.  It 
was also indicated that the veteran could return to 
prehospitalization activities.  

A rating decision dated in October 2000 assigned a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29 
from July 31, 2000, to August 31, 2000, and then increased 
the schedular evaluation assigned for the veteran's PTSD from 
50 percent to 70 percent.  That rating decision noted that a 
decision as to individual unemployability was being deferred 
pending receipt of records from the Social Security 
Administration.  In October 2000 the RO issued a Supplemental 
Statement of the Case in connection with the veteran's claim 
for an increased evaluation for his PTSD.  

Records from the Social Security Administration were received 
in November 2000 and included an October 2000 decision that 
indicated that the veteran had filed a claim for benefits in 
April 1997 and had not engaged in substantially gainful 
activity since at least the application date and that he had 
been disabled since that date.  It was noted that the veteran 
suffered from an adjustment disorder, personality disorder, 
post-traumatic stress disorder and an anxiety disorder that 
were considered severe.  

A rating decision dated in January 2001 granted a total 
evaluation based on individual unemployability effective 
September 1, 2000.  The rating decision noted that the GAF 
and treatment for PTSD symptoms during the August 2000 
hospitalization showed that he met the schedular requirements 
at that time.  




Law and Analysis

The veteran contends that the effective date for the 
assignment of a total evaluation based on individual 
unemployability due to his service-connected PTSD should be 
prior to September 1, 2000.  Generally, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under ordinary life 
conditions, including employment, by comparing symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 
Vet. App. 119 (1999) it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating, as will be explained below is the 
situation in this case, was not limited to that reflecting 
the then current severity of the disability.  

In addition, total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
a disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation, as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
disability rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  However, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

At the outset, the Board notes that the veteran perfected an 
appeal to the initial evaluation assigned for his PTSD by the 
August 1999 rating decision.  The veteran expressed 
disagreement with that rating decision by way of a statement 
dated in February 2000, and the RO issued a Statement of the 
Case in March 2000.  The veteran submitted the equivalent of 
Substantive Appeal in May 2000 when he filed an application 
for compensation based on unemployability accompanied by a 
statement from his attorney requesting an increased 
evaluation for his PTSD.  The RO apparently acknowledged this 
by issuing a Supplemental Statement of the Case in October 
2000 after a rating decision that month increased the 
schedular evaluation for the veteran's PTSD from 50 percent 
to 70 percent effective September 1, 2000.  In further 
increasing the evaluation assigned for the veteran's PTSD 
based on individual unemployability in the January 2001 
rating decision, the RO chose September 1, 2000, as the 
effective date for that award since that was the first day 
that the schedular requirements under 38 C.F.R. § 4.16(a) 
were met.  

However, the Board believes that the evidence is sufficient 
to demonstrate that the veteran was in fact unemployable due 
to his PTSD as of the date of his May 29, 1997, claim for 
service connection.  Thus, the Board finds that the veteran 
is entitled to a total evaluation based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16(b) 
as of that date.  In this regard, the Board notes that a 
statement from a private physician accompanying that claim 
indicated that the veteran had severe post-traumatic stress 
disorder, as did VA records pertaining to a hospitalization 
of the veteran between January and April 1998.  The Board is 
of the opinion that in all likelihood the psychiatric 
symptomatology manifested by the veteran prior to the July 
31, 2000 VA hospitalization represented a disability picture 
more severe than that represented by the 50 percent 
evaluation initially assigned for the veteran's PTSD.  

Regardless of the schedular evaluation that was appropriate 
between May 29, 1997, and July 30, 2000, the Board believes 
that there is evidence that demonstrates that the veteran was 
unemployable at the time of his May 1997 claim.  Not only did 
the evidence indicate that the veteran had severe PTSD, but 
following the VA hospitalization between January and April 
1998 it was concluded that due to the veteran's significant 
psychiatric problems and poor coping skills it was felt that 
he was not able to function in an occupational role and that 
he was permanently disabled from the ability to be employed.  
Therefore, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran is entitled to a 
total evaluation based on individual unemployability from May 
29, 1997.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of May 29, 1997, for a total 
evaluation based on individual unemployability due to a 
service-connected disability is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



